NO. 07-04-0569-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                   MAY 25, 2005
                          ______________________________

                               ANDY DEWAYNE POSEY,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 15,058-B; HON. JOHN B. BOARD, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Andy DeWayne Posey (appellant) appealed from his conviction for possessing a

controlled substance. Via a single issue, he contended that the trial court erred in denying

his motion to suppress physical evidence.         The State filed an appellee’s brief and

conceded that the police officers “did not have reasonable suspicion to stop the vehicle”

and that this court “should . . . reverse the judgment and remand the case back to the trial

court for further proceedings.” We reviewed the briefs and record and found grounds
supporting the State’s concession. Accordingly, the judgment of the trial court is reversed

and the cause is remanded to the trial court for further proceedings.



                                                 Per Curiam



Do not publish.




                                            2